Citation Nr: 1454208	
Decision Date: 12/09/14    Archive Date: 12/16/14	

DOCKET NO.  12-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1991.

This case comes before the Board of Veterans Appeals (Board) on appeal of November 2010 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in December 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case continues to raise some question as to the current severity of the Veteran's service-connected right and left knee disabilities.

In that regard, at the time of the aforementioned remand in December 2013, it was requested, among other things, that the Veteran be afforded an additional VA examination in order to more accurately ascertain the severity of his service-connected right knee osteoarthritis and left knee retropatellar pain syndrome.  A review of the record discloses that the examination in question was, in fact, conducted in December 2013.  However, since the time of that examination, the Veteran has not only received additional treatment for his service-connected right knee (to include following an injury in early March 2014), but also undergone additional surgery (in mid May 2014) on his service-connected left knee.  Significantly, at present, records of the Veteran's private May 2014 arthroscopic surgery on his left knee are not a part of his Veterans Benefits Management System (VBMS) electronic file.  Moreover, the aforementioned evidence regarding treatment and/or surgery for the Veteran's service-connected knee disabilities has not yet been considered in the context of a Supplemental Statement of the Case (SSOC).  Such evidence is relevant to the Veteran's current claims, and, accordingly, absent a waiver, (which has not been submitted in this case), must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (2014).  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Physicians' Surgery Center located at 207 Stonebridge Boulevard, Jackson, Tennessee, 38305, as well as the West Tennessee Bone and Joint Sports Medicine and Orthopedic Practice located at 24 Physicians' Drive, Jackson, Tennessee 38305, with a request that they provide copies of any and all records of their treatment of the Veteran, to include, in particular, any records of the Veteran's left knee arthroscopic surgery performed on May 22, 2014.  All such records, once obtained, should be incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot locate records identified by the Veteran, a notation to that effect should be included in the VBMS electronic file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2014, the date of an addendum opinion to the aforementioned December 2013 VA examination, should then be obtained and incorporated in the VBMS electronic file.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure those records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS electronic file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the current severity of his service-connected right and left knee disabilities.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the orthopedic examination, the examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected right and left knee disabilities.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination).  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  The examiner should additionally inquire as to whether the Veteran experiences flare-ups associated with his service-connected right and left knee disabilities.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the orthopedic examiner must specify in his report that the VBMS electronic file, as well as the Veteran's Virtual VA electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claims for increased evaluations for service-connected retropatellar pain syndrome of the left knee and osteoarthritis of the right knee.  This readjudication should specifically take into account any and all evidence (to include both VA and private treatment records) added to the record since the time of the most recent Supplemental Statement of the Case (SSOC) in February 2014.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC which contains notice of all relevant action taken on the claims for benefits since the issuance of the aforementioned SSOC in February 2014.  An appropriate period of time should be allowed for response.


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  

	                        ____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






